Allow 
me first to convey to you, Mr. President, the heartfelt congratulations of the 
Republic of Moldova on your election and to wish you every success in 
performing your important duties. 
I should also like to take this opportunity to express once again my 
gratitude and my country's gratitude to the participants in this forum. It 
was thanks to their support that the Republic of Moldova, more than six months 
ago, became a member of the great family of the United Nations and is now 
able, in that new capacity, to add its efforts to those of other States in 
promoting the noble values and ideals of the Charter of the United Nations. 
I believe that this lofty rostrum of the United Nations General Assembly 
is the best place to analyse, even if briefly, the processes and 
transformations we are witnessing today and to discuss our common problems. 
Beyond doubt, our civilization is undergoing profound and dynamic 
changes, and for that reason it is acquiring a new quality, a different 
content. The collapse of communism, the end of the cold war and the fall of 
the Soviet empire, followed by the appearance of many new independent States, 
whose peoples cherish freedom and democracy, are all changes of great 
importance for the future of mankind. 
At the same time, we are witnessing a constant deterioration of some 
global problems, such as the appearance of new regional conflicts which 
threaten the internal stability of those States and which also affect 
international security. It is clear that those problems and the solutions to 

them require the concerted efforts of the entire international community. 
Accordingly, the United Nations, the most representative international body, 
has an essential role to play as a universal centre for our collective action. 
Regarding the revitalization of the United Nations and its restructuring 
to reflect recent events, I believe that as the guarantor of international 
peace and stability, the United Nations should expand its efforts for peace by 
improving its peace-keeping machinery, by stepping up its activities in the 
field of preventive diplomacy and by working out new, more effective machinery 
to coordinate actions aimed at enhancing respect for the norms of 
international law and ensuring the security and interests of small States such 
as my own country. 
I am convinced that today, more than ever before the United Nations is 
capable of resolving the problems confronting the world community. It is 
through such action that the great principles of the Charter which during 
the time of the cold war remained merely ideals can be effectively 
implemented and respected. 
The United Nations, which in earlier days was a forum for ideological 
polemics, is now becoming a body for international cooperation, a highly 
authoritative body inspired by a profound constructive spirit. We are fully 
convinced that the admission of new States to the United Nations family means 
a mutual responsibility for them and for the United Nations. 

The events that led to the incorporation of the Baltic countries 
Estonia, Latvia and Lithuania following the Ribbentrop-Molotov pact are well 
known. Following that treaty, which had been imposed by force and has since 
been declared null and void by the parliament of the former USSR, the 
territory of my country was annexed and subjected to forced assimilation aimed 
at making us forget our Latin origins and become part of "the Soviet people". 
The proclamation of our Republic's independence and sovereignty and its 
admission to membership in this world Organization opened the way to our 
freedom with due regard, of course, for the strict observance of the norms 
and principles of law accepted in international practice. It is in that 
context that I wish to state that our goal is to advance towards a model of 
social organization in our Republic which will match the high standards 
developed by mankind in the socio-economic, juridical, political, spiritual 
and other fields. 
The year 1991 marked the beginning of the existence of independent States 
with different socio-political and economic systems in the territory of the 
former USSR. Each of them is seeking ways and means to build a State based on 
law and the institutions and machinery appropriate for a market economy. 
We believe that the international community's support should be conceived 
and adapted to suit the actual conditions existing in each newly independent 
country. For that reason, with a view to supporting the specific reforms for 
the transitional period, the efforts of the United Nations and of its 
specialized agencies will achieve positive results only if they are 
coordinated with the socio-economic programmes devised and promoted by those 
countries. The recent admission of the Republic of Moldova to the 
International Monetary Fund and the World Bank guarantees the success of the 

reforms and also gives substantial support to our young State, which is firmly 
committed to a process of democratic development. 
However, the conflict unleashed in the eastern parts of Moldova is a major 
obstacle to the promotion of our economic reforms and to the democracy to 
which we are committed. 
The pro-communist imperialistic forces constituted by the representatives 
of the old "nomenklatura" the military-industrial complex and the higher 
echelons of the former Soviet army have unleashed a full-fledged war against 
the territorial integrity of the Republic of Moldova in order to separate its 
districts situated on the left bank of the Dniester. 
At the same time the creation of guards' units, which also include 
mercenaries from other States, and the involvement in the conflict of the 
Fourteenth Army, which is under the jurisdiction of the Government of the 
Russian Federation, are flagrant violations of the Constitution of the 
Republic of Moldova and of the norms of international law, constituting open 
aggression against our young State. 
We believe that this conflict can be resolved at the regional level, but 
there must also be active participation by the United Nations. 
I should also like to take this opportunity to thank Secretary-General 
Boutros Boutros-Ghali for his efforts to end the conflict. Following his 
initiative, a United Nations mission paid two visits to my country in the last 
three months to investigate the situation. 
On 21 July 1992, motivated by a sincere desire to put an end to the 
hostilities, the President of my country signed with the President of the 
Russian Federation the Agreement on principles for a peaceful settlement of 
the armed conflict in those districts of the Republic of Moldova which were 

involved. The Agreement had some positive effects: there was a cease-fire, 
as well as a disengagement of the armed forces involved in the conflict. 
Similarly, because of the presence of peace-keeping forces, human lives have 
been spared. Nevertheless, the situation is still tense. The imperialistic 
separatist and pro-communist forces do not comply with their obligations to 
the letter. They are continuing to consolidate their own positions so that 
the dismemberment of the trans-Dniester territories of the Republic of Moldova 
has now become a fait accompli. 
The constitutionally established juridical and administrative organs of 
the Republic of Moldova in that area have been forced to leave their 
premises. Parallel with this, organs of the so-called Moldavi Republic of the 
Dniester have been set up. In that area, there are frequent violations of 
human rights. The Moldovan population, in particular the representatives of 
the local authorities as well as veterans, has been the victim of an extensive 
campaign of psychological and physical persecution. People who do not support 
the separatist policy are dismissed and many displaced persons who have 
returned to their homes have found them occupied by mercenaries. 
Notwithstanding the provisions of the Agreement, former guards are 
included in the peace-keeping forces, and this has led to acts of violence 
against civilians. People living in the eastern districts of the Republic 
still possess a large quantity of weapons. 
For the reasons I have described, I emphasize that there is a need for 
the permanent presence of a group of United Nations observers and also of some 
human-rights experts in the Republic of Moldova to analyse the situation on 
the scene. 
From an analysis of the causes and development of the conflict, we can 
conclude that one of the factors that have contributed and still contribute to 
 
the destabilization of the situation is the presence of foreign military 
forces in our territory. We must state with regret that the Moldovan-Russian 
negotiations concerning the withdrawal of the Fourteenth Army on the terms set 
for that withdrawal have been hampered by the representatives of the Russian 
Federation, who are equivocating about the negotiations and consequently about 
the withdrawal of that army of occupation. 

Furthermore, assertions to the effect that the Fourteenth Army can act as 
a guarantor of peace are not justified. It is an army of occupation, which, 
as recent events have shown, is a permanent source of tension and conflict, 
and the deployment of so-called peace-keeping forces belies its supposed 
status of peace guarantor. The technical reasons that have been adduced are 
likewise inexplicable. If the political will exists, the 4,000 or so military 
personnel can easily be withdrawn. 
For the resolution of this matter, we expect much from the democratic 
forces of Russia, which could demonstrate that country's devotion to 
democratic values. In the present extremely complex situation it would be 
very useful to have the support of the United Nations with a view to securing 
guaranteed political cooperation and a demonstration of genuine political will 
on the part of those involved, particularly Russia. 
We are convinced that the universal prestige of the United Nations and 
your support would make possible the unconditional and immediate withdrawal of 
the Fourteenth Army and an easing of the conflict before it degenerates into a 
conflagration with unforeseeable consequences. Accordingly, I welcome the 
fact that one item of the agenda of the current session of the General 
Assembly is an amendment, submitted by the Republics of Estonia, Latvia and 
Lithuania, on the complete withdrawal of foreign military forces from the 
territory of the Baltic States. However, I hope that that problem which, as 
I have already pointed out, is of great importance to my country will be 
discussed as part of a wider debate which also deals with the withdrawal of 
the foreign armed forces now in my country's territory. 
The Government and Parliament of the Republic of Moldova are aware of the 
fact that orienting domestic legislation towards international standards in 

the field of human rights is the only effective means of consolidating the 
democratic process. The country I represent has acceded to the main 
international instruments on human rights. The supreme legislative forum of 
our Republic will soon complete its preparation of the new constitution, and 
that will greatly enhance the process of building a State based on law and a 
pluralistic democracy. 
Peace and cooperation are the two main pillars of the foreign policy of 
the Republic of Moldova. Accordingly, security problems in my country are 
very important. Geopolitically, Moldova is a meeting-point between eastern 
and western Europe. For that reason, we seek to establish friendly, 
cooperative relations with all States, without belonging to any military bloc. 
I should like to take this opportunity to convey cordial congratulations 
to Georgia, to Slovenia, to Croatia and to Bosnia and Herzegovina on becoming 
Members of the United Nations. 
We are convinced that only human solidarity can promote democracy 
throughout the world, put an end to conflicts and stop the violations of 
internationally accepted norms of behaviour. The Republic of Moldova is 
deeply devoted to the ideals of freedom, democracy and human dignity, which 
are the main tenets of its policy. 
